Appeal by the Village of Waterford as employer, and its insurance carrier, from an award of compensation made to claimant by the Workmen’s Compensation Board. Claimant was a member of the volunteer fire department of the Village of Waterford. He was injured when an ambulance maintained by the department became involved in an accident. Those in charge of the ambulance were answering an emergency call to transport a person suffering a heart attack in the city of Cohoes to the Cohoes Hospital. The call was made by a supervisor of the hospital upon the instructions of the superintendent thereof. The hospital was not maintained or supported in any way by the City of Cohoes. Appellants argue that the City of Cohoes is responsible for the payment of compensation under section 10 of the Workmen’s Compensation Law. This section provides in substance that where a volunteer fireman is injured while rendering assistance *717outside his own district upon a call from an outside city, village or fire district, the latter shall be responsible for compensation benefits. We think this section contemplates only an emergency of a public nature. A fire of course is such an emergency, for it may spread and endanger the lives and property of many people. A heart attack suffered by an individual, however unfortunate it may be from his viewpoint, is a private and not a public emergency. We conclude therefore that the statute cited does not apply. Award unanimously affirmed, with costs to the respondent, City of Cohoes. Present—Foster, P. J., Bergan, Coon, Zeller and Gibson, JJ.